        Case 1:13-cv-08580-GWG Document 164 Filed 05/31/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STARR INDEMNITY & LIABILITY COMPANY,

                       Plaintiff,
                                                                 13 Civ. 8580 (GWG)
vs.

BRIGHTSTAR CORP. et al.,

                       Defendants.


              DECLARATION OF KEVIN J.B. O'MALLEY IN SUPPORT OF
                  PLAINTIFF'S MOTION TO SEAL DOCUMENTS

        Pursuant to 28 U.S.C. § 1746, KEVIN J.B. O'MALLEY declares under penalty of perjury

as follows:

        1.     I am a member of Nicoletti Hornig & Sweeney, attorneys of record for Plaintiff

Starr Indemnity & Liability Company in the above-captioned action. I have been involved in

this matter from the beginning and, as such, I am fully familiar with all prior proceedings herein.

        2.     I make this declaration in support of Starr Indemnity's application to keep under

seal portions of two documents that were filed under seal by Defendants Brightstar Corp. and

Brightstar Germany GmbH: (a) portions of Exhibit 9 to the Declaration of Charles P. Edwards,

Esq. in Support of Brightstar's Notice of Motion for Partial Summary Judgment executed on May

25, 2018 (ECF Doc. 134); and (b) portions of Exhibit 9 that appear and are quoted on page 23 of

Brightstar's Reply in Support of Motion for Partial Summary dated July 24, 2018 (ECF Doc.

148).
         Case 1:13-cv-08580-GWG Document 164 Filed 05/31/19 Page 2 of 2



        3.       Attached hereto as Exhibit "1" is a copy of Exhibit "9" to the Edwards

Declaration, which was filed under seal by Brightstar.1 This document is being filed in redacted

form on ECF, with a courtesy copy of the unredacted version sent to Chambers with the

proposed redactions outlined by a red box. (The original Exhibit "9" to the Edwards Declaration

had some redactions in the second column.)

        4.       Attached hereto as Exhibit "2" is a copy of page 23 from Brightstar's reply brief,

which was filed under seal by Brightstar. This document is being filed in redacted form on ECF,

with a courtesy copy of the unredacted version sent to Chambers with the proposed redactions

outlined by a red box.

        5.       Attached hereto as Exhibit "3" is a more legible copy of the same document that

is Exhibit "9" to the Edwards Declaration. A version of this document was produced by Starr

Indemnity during the course of this litigation, originally with bates stamp numbers STARR

30377 - STARR 30390 and originally with some redactions in the second column.                             This

document is being filed in redacted form on ECF, with a courtesy copy of the unredacted version

sent to Chambers.

        I declare under penalty of perjury that the foregoing is true and correct.

        Executed on May 31, 2019

                                                                      S/ KEVIN J.B. O'MALLEY




1
 Exhibit "9" to the Edwards Declaration was marked as Exhibit "188" at the deposition of Jeffrey Factor taken on
November 3, 2016.


                                                       2
